


Exhibit 10.31

 

WELLS FARGO CAPITAL FINANCE, INC.

2450 Colorado Ave., Suite 3000 West

Santa Monica, CA 90404

 

Dated as of January 24, 2011

 

HAWAIIAN AIRLINES, INC.

3375 Koapaka St., Ste. G-350

Honolulu, HI 96819

Attn: Chief Financial Officer and Controller

 

Re:  Waiver, Extension, and Amendment under Credit Agreement

 

Ladies and Gentlemen:

 

Reference is made to (a) that certain AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of December 10, 2010 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among the lenders
identified on the signature pages thereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
CAPITAL FINANCE, INC., a California corporation, as agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), HAWAIIAN HOLDINGS, INC., a Delaware corporation (“Parent”), and
HAWAIIAN AIRLINES, INC., a Delaware corporation (“Borrower”), and (b) that
certain Extension Under Credit Agreement, dated as of January 7, 2011 (the
“Extension”), by and between Parent, Borrower, and Agent.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

 

Pursuant to Schedule 3.6 of the Credit Agreement and the provisions of the
Extension, Borrower is required to deliver to Agent (a) a Control Agreement with
respect to the Deposit Account of Borrower located at J.P. Morgan Chase Bank,
N.A. by January 24, 2011 (the “Chase Control Agreement Requirement”), (b) a
Collateral Access Agreement covering each Delta Location (the “Delta Collateral
Access Agreement”) by February 8, 2011, (c) the Bellanca Aircraft Security
Agreement, together with the other documents listed in Schedule 3.6(c) to the
Credit Agreement, by January 24, 2011 (the “Bellanca Aircraft Security Agreement
Deliverable Deadline”), and (d) amended and restated Control Agreements (or
entered into other arrangements satisfactory to Agent) with respect to the
Deposit Accounts and Securities Accounts of Borrower located at the financial
institutions set forth in the table on Schedule A attached hereto for the
applicable account numbers set forth opposite thereto by January 24, 2011 (the
“Control Agreements Deliverable Deadline”).

 

Borrower has requested that Agent and the Required Lenders (a) waive the Chase
Control Agreement Requirement, (b) amend clause (f) of Schedule 3.6 to provide
that Borrower shall use commercially reasonable efforts to deliver to Agent the
Delta Collateral Access Agreement, (c) extend the Bellanca Aircraft Security
Agreement Deliverable Deadline to February 8, 2011, and (d) extend the Control
Agreements Deliverable Deadline to February 8, 2011.  Agent and the Required
Lenders are willing to grant the requested waiver, amendment, and extensions
subject to the terms and conditions herein.

 

Accordingly, Parent, Borrower, Agent and the Required Lenders hereby agree as
follows:

 

1.             Agent and the Required Lenders waive the Chase Control Agreement
Requirement.

 

--------------------------------------------------------------------------------


 

2.             Clause (f) of Schedule 3.6 to the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“(f)          Borrower shall use commercially reasonable efforts to deliver to
Agent a Collateral Access Agreement covering each Delta Location, in form,
content, and substance satisfactory to Agent, duly executed, and in full force
and effect;”

 

3.             The Bellanca Aircraft Security Agreement Deliverable Deadline is
extended to February 8, 2011.

 

4.             The Control Agreements Deliverable Deadline is extended to
February 8, 2011.

 

The waiver set forth herein in paragraph 1 above is limited to the specifics
hereof, shall not apply with respect to any other facts or occurrences other
than those on which the same are based, shall not excuse future non-compliance
with the Credit Agreement or the other Loan Documents, and, except as expressly
set forth herein, shall not operate as a waiver or an amendment of any right,
power, or remedy of Agent or the Lenders, nor as a consent to or waiver of any
further or other matter, under the Loan Documents.

 

Except as expressly set forth herein, this letter agreement shall not, by
implication or otherwise, limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lender Group under the Credit Agreement,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  Borrower hereby represents and warrants to
Agent and the Lenders that as of the date hereof no Default or Event of Default
has occurred and is continuing.  Nothing herein shall be deemed to entitle
Borrower to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement in similar or different circumstances.

 

This letter agreement shall constitute a Loan Document, and, after the date
hereof, any reference to the “Agreement” in the Credit Agreement or the “Credit
Agreement” in any other Loan Document, shall mean the Credit Agreement as
modified hereby.  This letter agreement shall be subject to the provisions
regarding governing law, waiver of jury trial, jurisdiction and venue applicable
to the Credit Agreement.

 

This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  Delivery of an executed counterpart of
this letter agreement by telefacsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this letter
agreement.  Any party delivering an executed counterpart of this letter
agreement by telefacsimile or electronic mail shall also deliver an original
executed counterpart of this letter agreement, but the failure to do so shall
not affect the validity, enforceability or binding effect of this letter
agreement.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this letter agreement to be
executed and delivered by their duly authorized officers.

 

 

 

WELLS FARGO CAPITAL FINANCE, INC.,

 

a California corporation, as Agent and as a Lender

 

 

 

 

 

By:

/s/ Amelie Yehros

 

Name:

Amelie Yehros

 

Title:

SVP

 

[SIGNATURE PAGE TO WAIVER, EXTENSION, AND AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF HAWAII, as a Lender

 

 

 

 

 

By:

/s/ Marc Adelberger

 

Name:

Marc Adelberger

 

Title:

Vice President

 

[SIGNATURE PAGE TO WAIVER, EXTENSION, AND AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

BURDALE CAPITAL FINANCE, INC., as a Lender

 

 

 

 

 

By:

/s/ Antimo Barbieri

 

Name:

Antimo Barbieri

 

Title:

Director

 

 

 

 

 

/s/ Steven Sanicola

 

 

Steven Sanicola

 

 

Director

 

[SIGNATURE PAGE TO WAIVER, EXTENSION, AND AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

HAWAIIAN AIRLINES, INC.,

 

a Delaware corporation, as Borrower

 

 

 

 

 

By:

/s/ Peter R. Ingram

 

Name:

Peter R. Ingram

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

HAWAIIAN HOLDINGS, INC.,

 

a Delaware corporation, as Parent

 

 

 

 

 

 

By:

/s/ Peter R. Ingram

 

Name:

Peter R. Ingram

 

Title: 

Executive Vice President, Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO WAIVER, EXTENSION, AND AMENDMENT]

 

--------------------------------------------------------------------------------
